Rule 609. Impeachment by Evidence of a Criminal Conviction(a) In General. The following rules apply to attacking a witness’s character for truthfulness by evidence of a criminal conviction: (1) for a crime that, in the convicting jurisdiction, was punishable by death or by imprisonment for more than one year, the evidence: (A) must be admitted, subject to Rule 403, in a civil case or in a criminal case in which the witness is not a defendant; and (B) must be admitted in a criminal case in which the witness is a defendant, if the probative value of the evidence outweighs its prejudicial effect to that defendant; and (2) for any crime regardless of the punishment, the evidence must be admitted if the court can readily determine that establishing the elements of the crime required proving — or the witness’s admitting — a dishonest act or false statement. (b) Limit on Using the Evidence After 10 Years. This subdivision (b) applies if more than 10 years have passed since the witness’s conviction or release from confinement for it, whichever is later. Evidence of the conviction is admissible only if: (1) its probative value, supported by specific facts and circumstances, substantially outweighs its prejudicial effect; and (2) the proponent gives an adverse party reasonable written notice of the intent to use it so that the party has a fair opportunity to contest its use. (c) Effect of a Pardon, Annulment, or Certificate of Rehabilitation. Evidence of a conviction is not admissible if: (1) the conviction has been the subject of a pardon, annulment, certificate of rehabilitation, or other equivalent procedure based on a finding that the person has been rehabilitated, and the person has not been convicted of a later crime punishable by death or by imprisonment for more than one year; or (2) the conviction has been the subject of a pardon, annulment, or other equivalent procedure based on a finding of innocence. (d) Juvenile Adjudications. Evidence of a juvenile adjudication is admissible under this rule only if: (1) it is offered in a criminal case; (2) the adjudication was of a witness other than the defendant; (3) an adult’s conviction for that offense would be admissible to attack the adult’s credibility; and (4) admitting the evidence is necessary to fairly determine guilt or innocence. (e) Pendency of an Appeal. A conviction that satisfies this rule is admissible even if an appeal is pending. Evidence of the pendency is also admissible. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat.  1935; Mar. 2, 1987, eff. Oct. 1, 1987; Jan. 26, 1990, eff. Dec. 1, 1990;  Apr. 12, 2006, eff. Dec. 1, 2006; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules As a means of impeachment, evidence of conviction  of crime is significant only because it stands as proof of the  commission of the underlying criminal act. There is little dissent from  the general proposition that at least some crimes are relevant to  credibility but much disagreement among the cases and commentators about  which crimes are usable for this purpose. See McCormick §43; 2 Wright,  Federal Practice and Procedure; Criminal §416 (1969). The weight of  traditional authority has been to allow use of felonies generally,  without regard to the nature of the particular offense, and of crimen falsi without regard to the grade of the offense. This  is the view accepted by Congress in the 1970 amendment of §14–305 of the  District of Columbia Code, P.L. 91–358, 84 Stat. 473. Uniform Rule 21  and Model Code Rule 106 permit only crimes involving “dishonesty or  false statement.” Others have thought that the trial judge should have  discretion to exclude convictions if the probative value of the evidence  of the crime is substantially outweighed by the danger of unfair  prejudice. Luck v. United States, 121 U.S.App.D.C. 151, 348 F.2d 763 (1965); McGowan, Impeachment of Criminal Defendants by Prior  Convictions, 1970 Law & Soc. Order 1. Whatever may be the merits of  those views, this rule is drafted to accord with the Congressional  policy manifested in the 1970 legislation. The proposed rule incorporates certain basic  safeguards, in terms applicable to all witnesses but of particular  significance to an accused who elects to testify. These protections  include the imposition of definite time limitations, giving effect to  demonstrated rehabilitation, and generally excluding juvenile  adjudications. Subdivision (a). For purposes of impeachment, crimes are  divided into two categories by the rule: (1) those of what is generally  regarded as felony grade, without particular regard to the nature of the  offense, and (2) those involving dishonesty or false statement, without  regard to the grade of the offense. Provable convictions are not  limited to violations of federal law. By reason of our constitutional  structure, the federal catalog of crimes is far from being a complete  one, and resort must be had to the laws of the states for the  specification of many crimes. For example, simple theft as compared with  theft from interstate commerce. Other instances of borrowing are the  Assimilative Crimes Act, making the state law of crimes applicable to  the special territorial and maritime jurisdiction of the United States, 18 U.S.C. §13,  and the provision of the Judicial Code disqualifying persons as jurors  on the grounds of state as well as federal convictions, 28 U.S.C. §1865.  For evaluation of the crime in terms of seriousness, reference is made  to the congressional measurement of felony (subject to imprisonment in  excess of one year) rather than adopting state definitions which vary  considerably. See 28 U.S.C. §1865, supra, disqualifying jurors for conviction in state or federal court of crime punishable by imprisonment for more than one year. Subdivision (b). Few statutes recognize a time limit on  impeachment by evidence of conviction. However, practical considerations  of fairness and relevancy demand that some boundary be recognized. See  Ladd, Credibility Tests—Current Trends, 89 U.Pa.L.Rev. 166, 176–177  (1940). This portion of the rule is derived from the proposal advanced  in Recommendation Proposing in Evidence Code, §788(5), p. 142, Cal.Law  Rev.Comm'n (1965), though not adopted. See California Evidence Code  §788. Subdivision (c). A pardon or its equivalent granted solely for  the purpose of restoring civil rights lost by virtue of a conviction has  no relevance to an inquiry into character. If, however, the pardon or  other proceeding is hinged upon a showing of rehabilitation the  situation is otherwise. The result under the rule is to render the  conviction inadmissible. The alternative of allowing in evidence both  the conviction and the rehabilitation has not been adopted for reasons  of policy, economy of time, and difficulties of evaluation. A similar provision is contained in California  Evidence Code §788. Cf. A.L.I. Model Penal Code, Proposed Official Draft  §306.6(3)(e) (1962), and discussion in A.L.I. Proceedings 310 (1961). Pardons based on innocence have the effect, of course, of nullifying the conviction ab initio. Subdivision (d). The prevailing view has been that a juvenile adjudication is not usable for impeachment. Thomas v. United States, 74 App.D.C. 167, 121 F.2d 905 (1941); Cotton v. United States, 355 F.2d 480 (10th Cir. 1966). This conclusion was based upon a variety of  circumstances. By virtue of its informality, frequently diminished  quantum of required proof, and other departures from accepted standards  for criminal trials under the theory of parens patriae, the juvenile adjudication was considered to lack the precision and general probative value of the criminal conviction. While In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967), no doubt eliminates these  characteristics insofar as objectionable, other obstacles remain.  Practical problems of administration are raised by the common provisions  in juvenile legislation that records be kept confidential and that they  be destroyed after a short time. While Gault was skeptical as to the realities of confidentiality of  juvenile records, it also saw no constitutional obstacles to  improvement. 387 U.S. at 25, 87 S.Ct. 1428. See also Note, Rights and  Rehabilitation in the Juvenile Courts, 67 Colum.L.Rev. 281, 289 (1967).  In addition, policy considerations much akin to those which dictate  exclusion of adult convictions after rehabilitation has been established  strongly suggest a rule of excluding juvenile adjudications.  Admittedly, however, the rehabilitative process may in a given case be a  demonstrated failure, or the strategic importance of a given witness  may be so great as to require the overriding of general policy in the  interests of particular justice. See Giles v. Maryland, 386 U.S. 66, 87 S.Ct. 793, 17 L.Ed.2d 737 (1967). Wigmore was outspoken in his  condemnation of the disallowance of juvenile adjudications to impeach,  especially when the witness is the complainant in a case of molesting a  minor. 1 Wigmore §196; 3 Id. §§924a, 980. The rule recognizes discretion in the judge to  effect an accommodation among these various factors by departing from  the general principle of exclusion. In deference to the general pattern  and policy of juvenile statutes, however, no discretion is accorded when  the witness is the accused in a criminal case. Subdivision (e). The presumption of correctness which ought to  attend judicial proceedings supports the position that pendency of an  appeal does not preclude use of a conviction for impeachment. United States v. Empire Packing Co., 174 F.2d 16 (7th Cir. 1949), cert. denied 337 U.S. 959, 69 S.Ct. 1534, 93 L.Ed. 1758; Bloch v. United States, 226 F.2d 185 (9th Cir. 1955), cert. denied 350 U.S. 948, 76 S.Ct. 323, 100 L.Ed. 826 and 353 U.S. 959, 77 S.Ct. 868, 1 L.Ed.2d 910; and see Newman v. United States, 331 F.2d 968 (8th Cir. 1964), Contra, Campbell v. United States, 85 U.S.App.D.C. 133, 176  F.2d 45 (1949). The pendency of an appeal is, however, a qualifying  circumstance properly considerable. Notes of Committee on the Judiciary, House Report No. 93–650 Rule 609(a) as submitted by the Court was modeled after Section 133(a) of Public Law 91–358, 14 D.C. Code 305(b)(1), enacted in 1970. The Rule provided that: For the purpose of attacking the credibility of a  witness, evidence that he has been convicted of a crime is admissible  but only if the crime (1) was punishable by death or imprisonment in  excess of one year under the law under which he was convicted or (2)  involved dishonesty or false statement regardless of the punishment. As reported to the Committee by the Subcommittee, Rule 609(a) was amended to read as follows: For the purpose of attacking the credibility of  a witness, evidence that he has been convicted of a crime is admissible  only if the crime (1) was punishable by death or imprisonment in excess  of one year, unless the court determines that the danger of unfair  prejudice outweighs the probative value of the evidence of the  conviction, or (2) involved dishonesty or false statement. In full committee, the provision was amended to  permit attack upon the credibility of a witness by prior conviction only  if the prior crime involved dishonesty or false statement. While  recognizing that the prevailing doctrine in the federal courts and in  most States allows a witness to be impeached by evidence of prior felony  convictions without restriction as to type, the Committee was of the  view that, because of the danger of unfair prejudice in such practice  and the deterrent effect upon an accused who might wish to testify, and  even upon a witness who was not the accused, cross-examination by  evidence of prior conviction should be limited to those kinds of  convictions bearing directly on credibility, i.e., crimes involving dishonesty or false statement. Rule 609(b) as submitted by the Court was modeled after Section 133(a) of Public Law 91–358, 14 D.C. Code 305(b)(2)(B), enacted in 1970. The Rule provided: Evidence of a conviction under this rule is not  admissible if a period of more than ten years has elapsed since the  date of the release of the witness from confinement imposed for his most  recent conviction, or the expiration of the period of his parole,  probation, or sentence granted or imposed with respect to his most  recent conviction, whichever is the later date. Under this formulation, a witness’ entire  past record of criminal convictions could be used for impeachment  (provided the conviction met the standard of subdivision (a)), if the  witness had been most recently released from confinement, or the period  of his parole or probation had expired, within ten years of the  conviction. The Committee amended the Rule to read in the text  of the 1971 Advisory Committee version to provide that upon the  expiration of ten years from the date of a conviction of a witness, or  of his release from confinement for that offense, that conviction may no  longer be used for impeachment. The Committee was of the view that  after ten years following a person's release from confinement (or from  the date of his conviction) the probative value of the conviction with  respect to that person's credibility diminished to a point where it  should no longer be admissible. Rule 609(c) as submitted by the Court provided in  part that evidence of a witness’ prior conviction is not admissible to  attack his credibility if the conviction was the subject of a pardon,  annulment, or other equivalent procedure, based on a showing of  rehabilitation, and the witness has not been convicted of a subsequent  crime. The Committee amended the Rule to provide that the “subsequent  crime” must have been “punishable by death or imprisonment in excess of  one year”, on the ground that a subsequent conviction of an offense not a  felony is insufficient to rebut the finding that the witness has been  rehabilitated. The Committee also intends that the words “based on a  finding of the rehabilitation of the person convicted” apply not only to  “certificate of rehabilitation, or other equivalent procedure,” but  also to “pardon” and “annulment.” Notes of Committee on the Judiciary, Senate Report No. 93–1277 As proposed by the Supreme Court, the rule would  allow the use of prior convictions to impeach if the crime was a felony  or a misdemeanor if the misdemeanor involved dishonesty or false  statement. As modified by the House, the rule would admit prior  convictions for impeachment purposes only if the offense, whether felony  or misdemeanor, involved dishonesty or false statement. The committee has adopted a modified version of the  House-passed rule. In your committee's view, the danger of unfair  prejudice is far greater when the accused, as opposed to other  witnesses, testifies, because the jury may be prejudiced not merely on  the question of credibility but also on the ultimate question of guilt  or innocence. Therefore, with respect to defendants, the committee  agreed with the House limitation that only offenses involving false  statement or dishonesty may be used. By that phrase, the committee means  crimes such as perjury or subordination of perjury, false statement,  criminal fraud, embezzlement or false pretense, or any other offense, in  the nature of crimen falsi the commission of which involves some  element of untruthfulness, deceit, or falsification bearing on the  accused's propensity to testify truthfully. With respect to other witnesses, in addition to any  prior conviction involving false statement or dishonesty, any other  felony may be used to impeach if, and only if, the court finds that the  probative value of such evidence outweighs its prejudicial effect  against the party offering that witness. Notwithstanding this provision, proof of any prior  offense otherwise admissible under rule 404 could still be offered for  the purposes sanctioned by that rule. Furthermore, the committee intends  that notwithstanding this rule, a defendant's misrepresentation  regarding the existence or nature of prior convictions may be met by  rebuttal evidence, including the record of such prior convictions.  Similarly, such records may be offered to rebut representations made by  the defendant regarding his attitude toward or willingness to commit a  general category of offense, although denials or other representations  by the defendant regarding the specific conduct which forms the basis of  the charge against him shall not make prior convictions admissible to  rebut such statement. In regard to either type of representation, of  course, prior convictions may be offered in rebuttal only if the  defendant's statement is made in response to defense counsel's questions  or is made gratuitously in the course of cross-examination. Prior  convictions may not be offered as rebuttal evidence if the prosecution  has sought to circumvent the purpose of this rule by asking questions  which elicit such representations from the defendant. One other clarifying amendment has been added to  this subsection, that is, to provide that the admissibility of evidence  of a prior conviction is permitted only upon cross-examination of a  witness. It is not admissible if a person does not testify. It is to be  understood, however, that a court record of a prior conviction is  admissible to prove that conviction if the witness has forgotten or  denies its existence. Although convictions over ten years old generally  do not have much probative value, there may be exceptional circumstances  under which the conviction substantially bears on the credibility of  the witness. Rather than exclude all convictions over 10 years old, the  committee adopted an amendment in the form of a final clause to the  section granting the court discretion to admit convictions over 10 years  old, but only upon a determination by the court that the probative  value of the conviction supported by specific facts and circumstances,  substantially outweighs its prejudicial effect. It is intended that convictions over 10 years old  will be admitted very rarely and only in exceptional circumstances. The  rules provide that the decision be supported by specific facts and  circumstances thus requiring the court to make specific findings on the  record as to the particular facts and circumstances it has considered in  determining that the probative value of the conviction substantially  outweighs its prejudicial impact. It is expected that, in fairness, the  court will give the party against whom the conviction is introduced a  full and adequate opportunity to contest its admission. Notes of Conference Committee, House Report No. 93–1597 Rule 609 defines when a party may use evidence of a  prior conviction in order to impeach a witness. The Senate amendments  make changes in two subsections of Rule 609. The House bill provides that the credibility of a  witness can be attacked by proof of prior conviction of a crime only if  the crime involves dishonesty or false statement. The Senate amendment  provides that a witness’ credibility may be attacked if the crime (1)  was punishable by death or imprisonment in excess of one year under the  law under which he was convicted or (2) involves dishonesty or false  statement, regardless of the punishment. The Conference adopts the Senate amendment with an  amendment. The Conference amendment provides that the credibility of a  witness, whether a defendant or someone else, may be attacked by proof  of a prior conviction but only if the crime: (1) was punishable by death  or imprisonment in excess of one year under the law under which he was  convicted and the court determines that the probative value of the  conviction outweighs its prejudicial effect to the defendant; or (2)  involved dishonesty or false statement regardless of the punishment. By the phrase “dishonesty and false statement” the  Conference means crimes such as perjury or subornation of perjury, false  statement, criminal fraud, embezzlement, or false pretense, or any  other offense in the nature of crimen falsi, the commission of which  involves some element of deceit, untruthfulness, or falsification  bearing on the accused's propensity to testify truthfully. The admission of prior convictions involving  dishonesty and false statement is not within the discretion of the  Court. Such convictions are peculiarly probative of credibility and,  under this rule, are always to be admitted. Thus, judicial discretion  granted with respect to the admissibility of other prior convictions is  not applicable to those involving dishonesty or false statement. With regard to the discretionary standard  established by paragraph (1) of rule 609(a), the Conference determined  that the prejudicial effect to be weighed against the probative value of  the conviction is specifically the prejudicial effect to the defendant. The danger of prejudice to a witness other  than the defendant (such as injury to the witness’ reputation in his  community) was considered and rejected by the Conference as an element  to be weighed in determining admissibility. It was the judgment of the  Conference that the danger of prejudice to a nondefendant witness is  outweighed by the need for the trier of fact to have as much relevant  evidence on the issue of credibility as possible. Such evidence should  only be excluded where it presents a danger of improperly influencing  the outcome of the trial by persuading the trier of fact to convict the  defendant on the basis of his prior criminal record. The House bill provides in subsection (b) that  evidence of conviction of a crime may not be used for impeachment  purposes under subsection (a) if more than ten years have elapsed since  the date of the conviction or the date the witness was released from  confinement imposed for the conviction, whichever is later. The Senate  amendment permits the use of convictions older than ten years, if the  court determines, in the interests of justice, that the probative value  of the conviction, supported by specific facts and circumstances,  substantially outweighs its prejudicial effect. The Conference adopts the Senate amendment with an  amendment requiring notice by a party that he intends to request that  the court allow him to use a conviction older than ten years. The  Conferees anticipate that a written notice, in order to give the  adversary a fair opportunity to contest the use of the evidence, will  ordinarily include such information as the date of the conviction, the  jurisdiction, and the offense or statute involved. In order to eliminate  the possibility that the flexibility of this provision may impair the  ability of a party-opponent to prepare for trial, the Conferees intend  that the notice provision operate to avoid surprise. Notes of Advisory Committee on Rules—1987 Amendment The amendments are technical. No substantive change is intended. Notes of Advisory Committee on Rules—1990 Amendment The amendment to Rule 609(a) makes two changes in  the rule. The first change removes from the rule the limitation that the  conviction may only be elicited during cross-examination, a limitation  that virtually every circuit has found to be inapplicable. It is common  for witnesses to reveal on direct examination their convictions to  “remove the sting” of the impeachment. See e.g., United States v. Bad Cob, 560 F.2d 877 (8th Cir. 1977). The amendment does not contemplate that a court will  necessarily permit proof of prior convictions through testimony, which  might be time-consuming and more prejudicial than proof through a  written record. Rules 403 and 611(a) provide sufficient authority for  the court to protect against unfair or disruptive methods of proof. The second change effected by the amendment  resolves an ambiguity as to the relationship of Rules 609 and 403 with  respect to impeachment of witnesses other than the criminal defendant. See, Green v. Bock Laundry Machine Co., 109 S. Ct. 1981, 490 U.S. 504 (1989).  The amendment does not disturb the special balancing test for the  criminal defendant who chooses to testify. Thus, the rule recognizes  that, in virtually every case in which prior convictions are used to  impeach the testifying defendant, the defendant faces a unique risk of  prejudice— i.e., the danger that convictions that would be excluded under Fed.R.Evid. 404 will be misused by a jury as propensity evidence despite their  introduction solely for impeachment purposes. Although the rule does not  forbid all use of convictions to impeach a defendant, it requires that  the government show that the probative value of convictions as  impeachment evidence outweighs their prejudicial effect. Prior to the amendment, the rule appeared to give  the defendant the benefit of the special balancing test when defense  witnesses other than the defendant were called to testify. In practice,  however, the concern about unfairness to the defendant is most acute  when the defendant's own convictions are offered as evidence. Almost all  of the decided cases concern this type of impeachment, and the  amendment does not deprive the defendant of any meaningful protection,  since Rule 403 now clearly protects against unfair impeachment of any  defense witness other than the defendant. There are cases in which a  defendant might be prejudiced when a defense witness is impeached. Such  cases may arise, for example, when the witness bears a special  relationship to the defendant such that the defendant is likely to  suffer some spill-over effect from impeachment of the witness. The amendment also protects other litigants from  unfair impeachment of their witnesses. The danger of prejudice from the  use of prior convictions is not confined to criminal defendants.  Although the danger that prior convictions will be misused as character  evidence is particularly acute when the defendant is impeached, the  danger exists in other situations as well. The amendment reflects the  view that it is desirable to protect all litigants from the unfair use  of prior convictions, and that the ordinary balancing test of Rule 403,  which provides that evidence shall not be excluded unless its  prejudicial effect substantially outweighs its probative value, is  appropriate for assessing the admissibility of prior convictions for  impeachment of any witness other than a criminal defendant. The amendment reflects a judgment that decisions  interpreting Rule 609(a) as requiring a trial court to admit convictions  in civil cases that have little, if anything, to do with credibility  reach undesirable results. See, e.g., Diggs v. Lyons, 741 F.2d 577 (3d Cir. 1984), cert. denied, 105 S. Ct. 2157 (1985). The amendment provides  the same protection against unfair prejudice arising from prior  convictions used for impeachment purposes as the rules provide for other  evidence. The amendment finds support in decided cases. See, e.g., Petty v. Ideco, 761 F.2d 1146 (5th Cir. 1985); Czaka v. Hickman, 703 F.2d 317 (8th Cir. 1983). Fewer decided cases address the question whether  Rule 609(a) provides any protection against unduly prejudicial prior  convictions used to impeach government witnesses. Some courts have read  Rule 609(a) as giving the government no protection for its witnesses. See, e.g., United States v. Thorne, 547 F.2d 56 (8th Cir. 1976); United States v. Nevitt, 563 F.2d 406 (9th Cir. 1977), cert. denied, 444 U.S. 847 (1979).  This approach also is rejected by the amendment. There are cases in  which impeachment of government witnesses with prior convictions that  have little, if anything, to do with credibility may result in unfair  prejudice to the government's interest in a fair trial and unnecessary  embarrassment to a witness. Fed.R.Evid. 412 already recognizes this and excluded certain evidence of past sexual  behavior in the context of prosecutions for sexual assaults. The amendment applies the general balancing test of  Rule 403 to protect all litigants against unfair impeachment of  witnesses. The balancing test protects civil litigants, the government  in criminal cases, and the defendant in a criminal case who calls other  witnesses. The amendment addresses prior convictions offered under Rule  609, not for other purposes, and does not run afoul, therefore, of Davis v. Alaska, 415 U.S. 308 (1974). Davis involved the use of a prior juvenile adjudication not to  prove a past law violation, but to prove bias. The defendant in a  criminal case has the right to demonstrate the bias of a witness and to  be assured a fair trial, but not to unduly prejudice a trier of fact. See generally Rule 412. In any case in which the trial court  believes that confrontation rights require admission of impeachment  evidence, obviously the Constitution would take precedence over the  rule. The probability that prior convictions of an  ordinary government witness will be unduly prejudicial is low in most  criminal cases. Since the behavior of the witness is not the issue in  dispute in most cases, there is little chance that the trier of fact  will misuse the convictions offered as impeachment evidence as  propensity evidence. Thus, trial courts will be skeptical when the  government objects to impeachment of its witnesses with prior  convictions. Only when the government is able to point to a real danger  of prejudice that is sufficient to outweigh substantially the probative  value of the conviction for impeachment purposes will the conviction be  excluded. The amendment continues to divide subdivision (a)  into subsections (1) and (2) thus facilitating retrieval under current  computerized research programs which distinguish the two provisions. The  Committee recommended no substantive change in subdivision (a)(2), even  though some cases raise a concern about the proper interpretation of  the words “dishonesty or false statement.” These words were used but not  explained in the original Advisory Committee Note accompanying Rule  609. Congress extensively debated the rule, and the Report of the House  and Senate Conference Committee states that “[b]y the phrase ‘dishonesty  and false statement,’ the Conference means crimes such as perjury,  subornation of perjury, false statement, criminal fraud, embezzlement,  or false pretense, or any other offense in the nature of crimen falsi, commission of which involves some element of  deceit, untruthfulness, or falsification bearing on the accused's  propensity to testify truthfully.” The Advisory Committee concluded that  the Conference Report provides sufficient guidance to trial courts and  that no amendment is necessary, notwithstanding some decisions that take  an unduly broad view of “dishonesty,” admitting convictions such as for  bank robbery or bank larceny. Subsection (a)(2) continues to apply to  any witness, including a criminal defendant. Finally, the Committee determined that it was  unnecessary to add to the rule language stating that, when a prior  conviction is offered under Rule 609, the trial court is to consider the  probative value of the prior conviction for impeachment, not for other purposes. The Committee  concluded that the title of the rule, its first sentence, and its  placement among the impeachment rules clearly establish that evidence  offered under Rule 609 is offered only for purposes of impeachment. Committee Notes on Rules—2006 Amendment The amendment provides that Rule 609(a)(2) mandates  the admission of evidence of a conviction only when the conviction  required the proof of (or in the case of a guilty plea, the admission  of) an act of dishonesty or false statement. Evidence of all other  convictions is inadmissible under this subsection, irrespective of  whether the witness exhibited dishonesty or made a false statement in  the process of the commission of the crime of conviction. Thus, evidence  that a witness was convicted for a crime of violence, such as murder,  is not admissible under Rule 609(a)(2), even if the witness acted  deceitfully in the course of committing the crime. The amendment is meant to give effect to the  legislative intent to limit the convictions that are to be automatically  admitted under subdivision (a)(2). The Conference Committee provided  that by “dishonesty and false statement” it meant “crimes such as  perjury, subornation of perjury, false statement, criminal fraud,  embezzlement, or false pretense, or any other offense in the nature of crimen falsi, the commission of which involves some element of  deceit, untruthfulness, or falsification bearing on the [witness's]  propensity to testify truthfully.” Historically, offenses classified as crimina falsi have included only those crimes in which the ultimate criminal act was itself an act of deceit. See Green, Deceit and the Classification of Crimes: Federal Rule of Evidence 609 (a)(2) and the Origins of Crimen Falsi, 90 J. Crim. L. & Criminology 1087 (2000). Evidence of crimes in the nature of crimina falsi must be admitted under Rule 609(a)(2), regardless  of how such crimes are specifically charged. For example, evidence that  a witness was convicted of making a false claim to a federal agent is  admissible under this subdivision regardless of whether the crime was  charged under a section that expressly references deceit (e.g., 18 U.S.C. §1001, Material Misrepresentation to the Federal Government) or a section that does not (e.g., 18 U.S.C. §1503, Obstruction of Justice). The amendment requires that the proponent have  ready proof that the conviction required the factfinder to find, or the  defendant to admit, an act of dishonesty or false statement. Ordinarily,  the statutory elements of the crime will indicate whether it is one of  dishonesty or false statement. Where the deceitful nature of the crime  is not apparent from the statute and the face of the judgment—as, for  example, where the conviction simply records a finding of guilt for a  statutory offense that does not reference deceit expressly—a proponent  may offer information such as an indictment, a statement of admitted  facts, or jury instructions to show that the factfinder had to find, or  the defendant had to admit, an act of dishonesty or false statement in  order for the witness to have been convicted. Cf. Taylor v. United States, 495 U.S. 575, 602 (1990) (providing that a trial court may look to a charging instrument or jury  instructions to ascertain the nature of a prior offense where the  statute is insufficiently clear on its face); Shepard v. United States, 125 S.Ct. 1254 (2005) (the inquiry to  determine whether a guilty plea to a crime defined by a nongeneric  statute necessarily admitted elements of the generic offense was limited  to the charging document's terms, the terms of a plea agreement or  transcript of colloquy between judge and defendant in which the factual  basis for the plea was confirmed by the defendant, or a comparable  judicial record). But the amendment does not contemplate a “mini-trial”  in which the court plumbs the record of the previous proceeding to  determine whether the crime was in the nature of crimen falsi. The amendment also substitutes the term “character  for truthfulness” for the term “credibility” in the first sentence of  the Rule. The limitations of Rule 609 are not applicable if a conviction  is admitted for a purpose other than to prove the witness's character  for untruthfulness. See, e.g., United States v. Lopez, 979 F.2d 1024 (5th Cir. 1992) (Rule 609 was not applicable where the conviction was  offered for purposes of contradiction). The use of the term  “credibility” in subdivision (d) is retained, however, as that  subdivision is intended to govern the use of a juvenile adjudication for  any type of impeachment. Changes Made After Publication and Comments. The language of  the proposed amendment was changed to provide that convictions are  automatically admitted only if it readily can be determined that the  elements of the crime, as proved or admitted, required an act of  dishonesty or false statement by the witness. Committee Notes on Rules—2011 Amendment The language of Rule 609 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.